DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/5/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/20 has been entered.
Claims 1, 13, 17, 84, 86-87, have been amended.
Claims 1, 4-5, 8-13, 15, 17, 84, 86-87, and 95-98 are pending and are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-5, 8-13, 15, 17, 84, 86-87, and 95-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the iCAR binds to a second antigen that is not expressed on “a B-cell leukemia tissue”.   It is unclear what is encompassed by the claim or whether the claims would require that the antigen is not expressed on any type of B cell leukemia tissue, or whether the claims encompass antigens that are not expressed by 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-5, 8-13, 15, 17, 84, 86-87, and 95-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of T cells comprising a chimeric antigen receptor and an inhibitory chimeric antigen receptor.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 
The instant claims are drawn to a genus of T cells comprising a genus of chimier antigen receptors that functions to bind to an antigen expressed on a B cell leukemia and activate the cell, and a genus inhibitory chimeric antigen receptor that functions to inhibit cytotoxicity.  The claims encompass a huge genus of different chimeric antigen receptors (CAR), of different structures and functions as either activating or inhibitory in different types of T cells.  The claims encompass CAR targeting a genus of different combinations of antigens in each inhibitory or activating receptor, wherein the first antigen of the activating CAR is any antigen expressed on a B-cell leukemia, and wherein the second antigen targeted by the inhibitor CAR is any antigen not expressed on a B cell leukemia tissue. The claims would encompass a huge genus of antibody biding scFV domains to any B cell leukemia tumor antigen and any non-B cell leukemia tumor antigen.  The claims require that the iCAR inhibits cytotoxicity of the T cell against cells that are positive for both the first and second antigens. The specification does not disclose a correlation between structure of scFV, or the structure of the target antigens, and of activation or inhibiting T cell cytotoxicity.  Furthermore, given the diversity of immunoglobulin sequences, the claims would encompass an essentially unlimited numbers of different antibody sequences. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibody binding domains encompassed by the claimed invention.
Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts." Ariad, 598 F.3d at 1352-3. Note the following Court Decisions regarding the written description of antibodies in the context of the current claims. Given the claimed broadly class of antibody binding domains, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibody binding domains to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). 
The instant specification discloses a single amino acid sequence of a PSMA scV and a CD19 scFV as an antigen binding domain (SEQ ID NO: 13 and 15).  These are not sufficiently representative of the genus of antigen binding domains that bind to any B cell leukemia antigen or any antigen that is not expressed on a B cell leukemia tissue.  See Novozymes A/S v. DuPont Nutrition Biosciences.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Applicant’s arguments filed 3/30/20 have been fully considered, but they are not persuasive.
Applicant argues that the amendment to the claims obviates the rejection.
However, the present claims still encompass T cells having a genus of different CAR binding to a genus of different target antigens, wherein the iCAR functions to reduce cytotoxicity.  The specification in paragraph 19 discloses a genus of first target antigens, and in paragraph 20 discloses a genus of second target antigens.  However, the structure of scFV domains that target said antigens is not disclosed.  The specification does not provide a correlation between target antigens structure, or scFV structure and function to inhibit cytotoxicity, as presently claimed.  Furthermore, the single disclosed species of the scFV of SEQ ID NO: 33 which targets PSMA is not sufficiently representative of the genus of scFV which target any antigen not expressed on B cell leukemia presently claimed. For example, claims 96-98 is directed to a genus of scFV that bind to FMT, cytokeratin, OPCML, HYAL2, etc., but no species are disclosed. Furthermore, scFV or antigen binding domains that target said antigens are not well known in the art. There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibody binding domains to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). USPQ2d 1398.  Furthermore, the present specification discloses a genus of different activating and inhibitory target See Novozymes A/S v. DuPont Nutrition Biosciences.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1, 4-5, 8-10, 12-13, 17, 84, 86, 95 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chicaybam et al., 2010, as evidenced by Nakase et al., 1996, and Chicaybam et al. 2011 (all of record).
Chicaybam et al. 2010 teach Jurkat T cells comprising an activating CAR having an anti-CD19scFV binding domain and CD3, 4-1BB intracellular signaling domain (i.e. an intracellular domain that is capable of activating a T cell), and an inhibitory CAR comprising an anti-CD20scFV targeting domain and a cytoplasmic tail of inhibitory receptor CTLA-4 or PD1. CD19, targeted by the activating chimeric receptor, is a tumor antigen expressed in B cell leukemia tissue. Chicaybam et al. teach transducing the CAR, i.e. recombinantly expressing from a vector. Jurkat T cells are CD4+ effector T cells.  As evidenced by Nakase et al., acute B cell leukemias exist as a CD19+CD20- subtype (see Table 4, in particular).  Thus, the CD20 antigen targeted by the inhibitory CAR of Chicaybam is an antigen is not expressed on “a B cell leukemia tissue”, since it is not expressed by CD19+CD20- B cell leukemias.  Chicaybam et al. teach that engagement of the inhibitory CAR by a cell positive for both CD19 and CD20 results in inhibition of the activation provided by the activating CAR. Chicaybam et al. teaches using the T cells in cell culture assays, and they would therefore be present in physiological medium which meets the limitation of a pharmaceutical composition.  Furthermore, said T cells in the assay containers can be considered a kit.  Chicaybam .  
Applicant’s arguments filed 10/5/20 have been fully considered, but they are not persuasive.
Applicant argues that Chicaybam does not disclose any cytotoxicity data of the cells, and there is no evidence that the cells of Chicaybam do have reduced cytotoxicity against double positive cells.
Chicaybam teaches that the iCAR inhibits activation against cells that are positive for the first and second antigen.  Although the reference does not explicitly demonstrate reduced cytotoxicity, this would be an inherent property of the T cells of Chicaybam which are structurally identical to the claimed T cells.  See also Chicaybam et al. 2011, which provides evidence in Fig. 2 that having reduced cytotoxicity would be an inherent property of the T cells of Chicaybam.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 4-5, 8-13, 15, 17, 84, 86-87, and 95 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chicaybam et al., 2010 and Chicaybam et al., 2011 (both of record), and as evidenced by Nakase et al., 1996 and  Heider et al., 2004 (of record).
The teachings of Chicaybam et al. 2010 are described above.  Likewise, Chicaybam et al., 2011 teach T cells expressing a combination of an activating CAR and an inhibitory CAR having a PD-1 signaling domain (see page 304-305, and Fig. 2, in particular).  Chicaybam et al., 2011 teach that expression of said inhibitory CAR in combination with the activating CAR functions as a strategy to circumvent off target effects, since it will impair T cell activation after interaction with its target antigen in normal tissues (see Fig. 2, in particular).  The figure depicts T cell activation and In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Applicant’s arguments filed 10/5/20 have been fully considered, but they are not persuasive.
Applicant argues that Chicaybam have admitted that the strategy is “only a theory” which was not enabled.  Applicant cites Chicaybam 2014, which states that the approach was theoretical, but Sadelain’s group recently showed that a CAR containing the PD-1 intracellular domain was capable if inhibiting activation mediated by a transgenic TCR or an activating CAR.  Applicant argues that the references would not provide a reasonable expiation of success in arriving at the claimed T cell.

Furthermore, it is noted that the instant specification has reduced to practice a single embodiment of a T cell having a CD19-28z activating CAR, and PSMA-PD-1 or CTLA-4 inhibitory CAR.  Yet, the present claims broadly encompass a genus of different T cells having a genus of activating and inhibitory CARs targeting any antigens not expressed on B cell leukemia, as well as a genus of activating and inhibitory signaling domains.  For example, the claims encompass inhibitory CAR that bind to HLA OPCML, HYAL2, or, but no species are disclosed nor are examples provided proving that they function as claimed.  The teachings of the instant specification are no more detailed than the prior art for the majority of species of target antigens and iCAR encompassed by the present claims.

Claim 1, 4-5, 8-13, 15, 17, 84, 86-87, and 95-98  are rejected under 35 U.S.C. 103(a) as being unpatentable over Chicaybam et al., 2010 and Chicaybam et al., 2011 (both of record), and WO 2008/095141 (of record).
The teachings of Chicaybam et al. are described above. Chicaybam et al., 2011 also teaches that that downregulation of MHC/HLA expression is a common tumor evasion mechanism (See page 296 and 306).
Chicaybam et al. does not explicitly teach targeting MHC/HLA by the inhibitory CAR. 
WO 2008/095141 teaches CAR comprising a scFV, transmembrane domain, and a signaling domain for redirecting T cells toward a target antigen specificity, and teach the target antigen of the scFV can be MHC proteins (see page 16-17, in particular). 
Based on the combined teachings of the prior art, it would be obvious to select a second target antigen of the inhibitory CAR that is expressed in normal (non-neoplastic) B cell tissues, but is not expressed on the B cell tumor itself in order to achieve the safety mechanism taught in Fig. 2 Chicaybam et al.  In particular, it would be obvious to select MHC (or HLA, as it is referred to in humans) as a target antigen of the inhibitory CAR of Chicaybam et al.  The ordinary artisan would be motivated to do so, since Chicaybam et al. specifically teach that a common tumor evasion mechanism is downregulation of MHC/HLA, and therefore the ordinary artisan would recognize that it could represent a target antigen expressed in normal leukocytes or tissues, but absent from tumor cells.  The ordinary artisan would therefor understand that a T cell having an activating CAR recognizing CD19 (i.e. an antigen expressed on a B cell leukemia tissue), and an inhibitory CAR recognizing HLA could be used against a tumor cell target exhibiting downregulated HLA/MHC to avoid off target effects. In that scenario, normal tissue B cells, for example, which express both CD19 and MHC/HLA, would not be recognized, while neoplastic cells exhibiting downregulated HLA would induce T cell cytotoxicity.  Furthermore, the ordinary artisan would have a reasonable expectation of success in using a scFV to target MHC/HLA in a CAR based on the teachings of the ‘WO 2008/095141. Furthermore, regarding the claim directed to a kit, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644